DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.
Applicant argues that Oborn does not disclose the septum forming eaves that act as a baffle to direct fluid flow out of the corresponding lumens to reduce undesirable recirculation.  Applicant argues that Oborn discloses that the lateral openings are formed laterally on the lumen body and are symmetrically opposed so as to ensure fluid entry and exit from the lateral opening occurs on opposite sides of the catheter assembly, thereby reducing recirculation.  The examiner agrees with this characterization of Oborn, however it is clear that the eaves formed by the septum of Oborn also function to prevent recirculation.  As can be seen in figs. 7A and 7B, the arrows indicate that the fluid exiting the cannula is directed forward and away and the direction of the fluid exiting the tube is guided by the eave formed by the septum.  The location of the openings on opposite sides of the catheter assist in preventing recirculation because as the fluid is directed away from the opening, it is directed away from the other opening as well.  Therefore, it is the direction of the fluid as well as the location of the openings that prevent recirculation.  
Applicant further argues that Oborn fails to disclose a structure that could be interpreted to be the claimed eaves.  The examiner does not find this argument convincing.  

    PNG
    media_image1.png
    512
    453
    media_image1.png
    Greyscale

Applicant argues that Oborn discloses that the lateral openings provide for low recirculation, and therefore it is the location of the openings rather than eaves that prevents recirculation. This argument is not convincing.  Oborn discloses that the lateral openings define an angle, “this angular character imparts both a lateral and distal directional component to the fluid flow out of either lateral opening 60, 62, as represented by the flow arrows in FIG. 4, which assists in enabling low-recirculation of fluid flow out of or into either lateral opening.”  See .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-12, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oborn et al (US 9,579,485).
Regarding claim 1, Oborn discloses a multi-lumen catheter comprising an elongated catheter body 11 comprising a catheter top, a catheter bottom, a catheter first side and a catheter second side (fig. 7B – top and bottom align with plane of the page and lie above and below the cross section shown, first and second side are right and left side of the catheter), a proximal end, a distal end having a catheter tip 50, a first lumen 12 extending from the proximal end to the distal end, and a second lumen 14 extending from the proximal end of the distal end, the first lumen and the second lumen are substantially parallel (col. 4, lines 42-44; figs. 7A, 7B, 9F illustrate parallel lumens understood to be included in all embodiments), a septum 90 comprising a septum first side adjacent the first lumen and a septum second side adjacent the second lumen wherein the septum separates the first lumen from the second 

    PNG
    media_image2.png
    777
    1097
    media_image2.png
    Greyscale

Regarding claim 2, Oborn discloses the claimed configuration as can be seen in annotated figs.7B and 8C below.

    PNG
    media_image3.png
    864
    1392
    media_image3.png
    Greyscale

Regarding claim 3, Oborn shows that the first eave comprises a region of the septum first side leading up into the septum top surface and half of the septum top surface spanning from the central longitudinal plane to the first lumen orifice, and the second eave comprises a region of the septum second side leading up into the septum top surface and half of the septum top surface spanning from the central longitudinal plane to the second lumen orifice, the first eave has a curved shape the forms part of the first lumen orifice and the second eave has a curved surface that forms part of the second lumen orifice (see fig. 7B annotated below).

    PNG
    media_image4.png
    776
    965
    media_image4.png
    Greyscale

Regarding claim 4, Oborn discloses that the first eave and the second eaves act as baffles to direct fluid flow out of the lumens to reduce recirculation (col. 9, lines 33-35; fig. 4).
Regarding claim 5, Oborn discloses that the first lumen can be a dedicated suction or a dedicated return line, and the second lumen can be a dedicated suction or return line (col. 9, lines 22-33 – the lumens are identical and either lumen can be dedicated return or suction line).
Regarding claim 6, Oborn discloses that the catheter body comprises a generally oval or stadium shaped cross section, a height H1, and a width W3, wherein the height is less than the width (see fig. 8A annotated below).

    PNG
    media_image5.png
    500
    437
    media_image5.png
    Greyscale

Regarding claim 7, Oborn shows that the septum comprises a width W1 measured along the central latitudinal axis, and a width W2 measured along the upper latitudinal axis, wherein W1 is less than W2.  See fig. 8A annotated below.

    PNG
    media_image6.png
    537
    497
    media_image6.png
    Greyscale

Regarding claim 8, Oborn shows that the beveled region comprises a chamfered edge, the chamfered edge having a thickness Th1 measured along the central longitudinal axis.  See enlarged portion of fig. 7B annotated below.

    PNG
    media_image7.png
    514
    599
    media_image7.png
    Greyscale

Regarding claim 9, Oborn discloses that the beveled shape region includes a bevel top edge at a proximal end of the beveled shape region an adjacent the catheter top, wherein the 
    PNG
    media_image8.png
    663
    668
    media_image8.png
    Greyscale

Regarding claim 11, Oborn discloses that he beveled shape region extends for a distance D3, measured parallel to the central latitudinal plane, from the chamfered edge to the z-axis.  See fig. 7B annotated below.

    PNG
    media_image9.png
    797
    485
    media_image9.png
    Greyscale

Regarding claim 12, Oborn shows the catheter thicknesses as claimed.  See fig. 8A annotated below.

    PNG
    media_image10.png
    489
    755
    media_image10.png
    Greyscale

Regarding claim 15, Oborn discloses a third lumen 15 adjacent the first lumen and the second lumen (fig. 7A; col. 8, lines 56-60).
Regarding claim 17, Oborn discloses that the beveled shape region comprises a first lumen orifice having a cross section with a generally ovate shape, and a second lumen orifice having a cross section with a generally ovate shape (fig. 8C).
Regarding claim 18, the lumens each have a cross section having a generally ovate shape with a first major axis and a first minor axis (see fig. 8C annotated below).

    PNG
    media_image11.png
    561
    371
    media_image11.png
    Greyscale

Regarding claim 19, Oborn discloses that the beveled shape region has a plane of symmetry along the central longitudinal plane (fig. 7B).
Regarding claim 20, Oborn discloses that the catheter is configured to improve flow into and out of the catheter tip and to reduce undesired recirculation during hemodialysis treatment (col. 9, lines 22-35).

Claims 1, 2, 10 and 16 are rejected over a different embodiment of Oborn shown in figs. 19A-C.  Regarding claim 1, Oborn discloses a multi-lumen catheter comprising an elongated catheter body 11 comprising a catheter top, a catheter bottom, a catheter first side and a catheter second side (fig. 19B – top and bottom for left and right sides, first and second sides are on the top and bottom of the cross section), a proximal end, a distal end having a catheter tip 1150, a first lumen 1160 extending from the proximal end to the distal end, and a second lumen 1162 extending from the proximal end of  the distal end, the first lumen and the second 

    PNG
    media_image12.png
    498
    595
    media_image12.png
    Greyscale

Regarding claim 2, Oborn discloses the catheter as claimed.  See fig. 19B annotated below.

    PNG
    media_image13.png
    515
    721
    media_image13.png
    Greyscale

Regarding claim 10, Oborn discloses the septum first segment and septum second segment as claimed.  See fig. 19C annotated below.  

    PNG
    media_image14.png
    824
    568
    media_image14.png
    Greyscale

Regarding claim 16, Oborn discloses the angles as claimed.  See fig. 19D annotated below.

    PNG
    media_image15.png
    691
    429
    media_image15.png
    Greyscale

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oborn.
Claim 13 calls for the catheter body to comprise at least one aperture extending through the catheter top and into at least one of the first lumen and the second lumen.  Claim 14 calls for the catheter body to comprise at least one aperture extending through the catheter bottom and into the first or second lumen.  Oborn figs. 1-9 show the embodiment relied upon in the rejection of claim 1 above.  Oborn further teaches an embodiment shown in fig. 20A wherein the catheter body includes apertures 1260A, 1262A extending through the top and bottom of the catheter into the first and second lumens to assist in preventing the catheter getting suctioned to the vessel wall, causing damage thereto and not functioning properly (col. 13, lines 35-42). It is also noted that the top and bottom are arbitrarily identified with respect to each other so the designation of top and bottom do not affect the scope of claims 13 and 14. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter shown in figs 1-9 of Oborn to include apertures as shown in fig. 20A of Oborn to prevent the catheter from getting suctioned to the vessel wall during use thereby damaging the vessel and rendering the device less effective for its intended purpose.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783